Citation Nr: 1730089	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-00 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left ankle strain (left ankle disability).

2.  Entitlement to a rating in excess of 20 percent for residuals of right healed calcaneal and fibular stress fracture (right ankle disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from March 1990 to January 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified at a hearing before a Veterans Law Judge in May 2014.  A transcript of that hearing is of record.  The Veterans Law Judge who presided over that hearing is no longer with the Board.  In a May 2016 letter, the Veteran was notified of that fact and informed of his right to have a new hearing before a current member of the Board.  The Veteran has not expressed a desire to have a new hearing.  

This case was previously before the Board in August 2016, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

In the August 2016 remand, the Board directed that the Veteran be afforded a VA examination of his ankle disabilities to satisfy the joint testing requirements of 38 C.F.R. § 4.59 (2016) pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia requires VA examiners to test certain joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion (ROM) measurements of the opposite undamaged joint.  

A review of the record shows that the Veteran was afforded the directed VA examination in September 2016.  A review of the September 2016 VA examination report shows that the VA examiner tested for pain on weight-bearing and nonweight-bearing, and as both ankles were service-connected, ROM measurements for the opposite undamaged joint were not applicable.  However, the VA examiner did not provide both active and passive ROM measurements.  As such, the VA examination report is not compliant with Correia.

Therefore, the Board finds that the development conducted does not adequately comply with the directives of the August 2016 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that the Veteran should be afforded a new VA examination, to specifically include testing his right and left ankle joints for pain on both active and passive ROM.

With regard to the Veteran's claim of entitlement to a TDIU, the Board notes that the Veteran has reported he is unable to work due to his service-connected left foot, bilateral knee, and right and left ankle disabilities.  As such, the issue of entitlement to a TDIU is inextricably intertwined with adjudication of the Veteran's right and left ankle disabilities and remand is necessary.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Additionally, current treatment records should be identified and obtained before a decision is made regarding the issues currently on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from the Veteran's service-connected right and left ankle disabilities.  The claims file should be made available to and be reviewed by the examiner.  All necessary testing should be conducted.

The examiner should provide all information required for rating purposes, to specifically include full range of motion testing for the right and left ankle joints.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  All findings should be reported in detail.

The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of service-connected disabilities on the Veteran's ordinary activity, including his ability to work.

3.  Confirm that the VA examination report(s) comports with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




